               Case 4:20-cv-00145-RM Document 1 Filed 04/05/20 Page 1 of 8




 1   Nathan Brown (SBN: 033482)
 2   Nathan.Brown@BrownPatentLaw.com
     BROWN PATENT LAW
 3   15100 N 78th Way Suite 203
     Scottsdale, AZ 85260
 4
     Telephone: (602) 529-3474
 5
     [Additional counsel appearing on signature page]
 6

 7   Attorneys for Plaintiff and the putative class

 8

 9                               UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11

12   April Stewart, individually and on
     behalf of all others similarly situated,
13                                                      CLASS ACTION COMPLAINT
14
                    Plaintiff,
                                                            JURY TRIAL DEMAND
15   v.
16   Snow Joe, LLC, a New York
17   company,

18
                    Defendant.
19

20

21          Plaintiff April Stewart (“Plaintiff” or “Stewart”) brings this Class Action

22   Complaint and Demand for Jury Trial against Defendant Snow Joe, LLC (“Snow Joe” or

23   “Defendant”) to stop Snow Joe from violating the Telephone Consumer Protection Act by

24   sending unsolicited autodialed text messages to consumers, and to otherwise obtain

25   injunctive and monetary relief for all persons injured by Snow Joe’s conduct. Plaintiff, for

26   this Complaint, allege as follows upon personal knowledge as to herself and her own acts

27   and experiences, and, as to all other matters, upon information and belief, including

28   investigation conducted by her attorneys.
                                                  1
                                     CLASS ACTION COMPLAINT
                 Case 4:20-cv-00145-RM Document 1 Filed 04/05/20 Page 2 of 8




 1                                            PARTIES
 2          1.      Plaintiff Stewart is a Tucson, Arizona resident.
 3          2.      Defendant Snow Joe is a New York incorporated and New Jersey
 4   headquartered limited liability company.          Defendant conducts business throughout
 5   Arizona and the United States.
 6                                 JURISDICTION AND VENUE
 7          3.      This Court has federal question subject matter jurisdiction over this action
 8   under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection
 9   Act, 47 U.S.C. § 227 (“TCPA”).
10          4.      This Court has personal jurisdiction over Defendant and venue is proper in
11   this District under 28 U.S.C. § 1391(b) because Defendant directed its TCPA violative text
12   message to Plaintiff in this District.
13                                PLAINTIFF’S ALLEGATIONS
14          5.      Snow Joe is a distributor of snow blowers, lawn mowers, and other tools.
15          6.      Snow Joe markets its products to consumers using unsolicited, autodialed
16   text messages.
17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                     CLASS ACTION COMPLAINT
                 Case 4:20-cv-00145-RM Document 1 Filed 04/05/20 Page 3 of 8




 1          7.      For example, on February 25, 2020, Plaintiff received an unsolicited, text
 2   message to her cell phone number from Snow Joe using short code 296-91:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          8.      Plaintiff has never provided her consent to Snow Joe to send her text
16   messages using an automatic telephone dialing system or to otherwise contact her.
17          9.      Snow Joe’s unsolicited text was a nuisance that aggravated Plaintiff, wasted
18   her time, invaded her privacy, diminished the value of the cellular services she paid for,
19   caused her to temporarily lose the use and enjoyment of her phone, and caused wear and
20   tear to her phone’s data, memory, software, hardware, and battery components.
21          10.     In sending the unsolicited text message at issue, Snow Joe, or a third party
22   acting on its behalf, utilized an automatic telephone dialing system; hardware and/or
23   software with the capacity to store or produce cellular telephone number to be called, using
24   a random or sequential number generator, or to dial telephone numbers from preloaded
25   lists. This is evident from the circumstances surrounding the text message, including the
26   text message’s commercial and generic content, that the text message was unsolicited, and
27   that the text message was sent from a short code.
28
                                                  3
                                    CLASS ACTION COMPLAINT
               Case 4:20-cv-00145-RM Document 1 Filed 04/05/20 Page 4 of 8




 1          11.   On information and belief, Snow Joe, or a third-party acting on its behalf,
 2   sent substantively identical unsolicited text messages en masse to the cellular telephone
 3   numbers of thousands of consumers. This is evident from the text message’s commercial
 4   and generic content, that the text message was unsolicited, and that it was sent using an
 5   automatic telephone dialing system.
 6          12.   To the extent the text message was sent on Snow Joe’s behalf to consumers,
 7   Snow Joe provided the third-party access to its records, authorized use of its trade name,
 8   authorized use of its short code, controlled the content of the messages, and knew of, but
 9   failed to stop, the sending of the text message in violation of the TCPA.
10          13.   Accordingly, Plaintiff brings this action pursuant to Federal Rules of Civil
11   Procedure 23(b)(2) and 23(b)(3) on behalf of herself and all others similarly situated and
12   seeks certification of the following Class:
13
           ATDS Class: All persons who, on or after four years prior to the filing of the
14         initial complaint in this action through the date of class certification, (1) were
           sent a text message to their cellular telephone number by or on behalf of
15         Snow Joe, (2) using a dialing system substantially similar dialing system as
16         used to text message Plaintiff, (3) for a substantially similar reason as Snow
           Joe texted Plaintiff.
17

18          14.   The following individuals are excluded from the Class: (1) any Judge or
19   Magistrate presiding over this action and members of their families; (2) Defendant, its
20   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its
21   parents have a controlling interest and their current or former employees, officers and
22   directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely
23   request for exclusion from the Classes; (5) the legal representatives, successors or assigns
24   of any such excluded persons; and (6) persons whose claims against Defendant have been
25   fully and finally adjudicated and/or released. Plaintiff anticipates the need to amend the
26   class definitions following appropriate discovery.
27          15.   Numerosity: The exact size of the Class is unknown and unavailable to
28
                                                   4
                                    CLASS ACTION COMPLAINT
                Case 4:20-cv-00145-RM Document 1 Filed 04/05/20 Page 5 of 8




 1   Plaintiff at this time, but it is clear that individual joinder is impracticable. On information
 2   and belief, Defendant sent unsolicited text messages to thousands of individuals who fall
 3   into the Class definition. Class membership can be easily determined from Defendant’s
 4   records.
 5          16.    Typicality: Plaintiff’s claims are typical of the claims of the other members
 6   of the Class. Plaintiff is a member of the Class, and if Defendant violated the TCPA with
 7   respect to Plaintiff, then it violated the TCPA with respect to the other members of the
 8   Class. Plaintiff and the Class sustained the same damages as a result of Defendant’s
 9   uniform wrongful conduct.
10          17.    Commonality and Predominance: There are many questions of law and
11   fact common to the claims of Plaintiff and the Class, and those questions predominate over
12   any questions that may affect individual members of the Class. Common questions for the
13   Class include, but are not necessarily limited to the following:
14
                   a)     How Defendant gathered, compiled, or obtained the telephone
15                        numbers of Plaintiff and the Class;
                   b)     Whether the text messages were sent using an automatic telephone
16                        dialing system;
17
                   c)     Whether Defendant sent some or all of the text messages without the
18                        consent    of      Plaintiff     and        the     Class;     and
19
                   d)     Whether Defendant’s conduct was willful and knowing such that
20                        Plaintiff and the Class are entitled to treble damages.

21
            18.    Adequate Representation: Plaintiff will fairly and adequately represent and
22
     protect the interests of the Class and has retained counsel competent and experienced in
23
     complex class actions. Plaintiff has no interest antagonistic to those of the Class, and
24
     Defendant has no defenses unique to Plaintiff.
25
            19.    Policies Generally Applicable to the Class: This class action is appropriate
26
     for certification because Defendant has acted or refused to act on grounds generally
27
     applicable to the Class as a whole, thereby requiring the Court’s imposition of uniform
28
                                                    5
                                     CLASS ACTION COMPLAINT
               Case 4:20-cv-00145-RM Document 1 Filed 04/05/20 Page 6 of 8




 1   relief to ensure compatible standards of conduct toward the members of the Class, and
 2   making final injunctive relief appropriate with respect to the Class as a whole. Defendant’s
 3   practices challenged herein apply to and affect the members of the Class uniformly, and
 4   Plaintiff’s challenge of those practices hinges on Defendant’s conduct with respect to the
 5   Class as a whole, not on facts or law applicable only to Plaintiff.
 6          20.    Superiority: This case is also appropriate for class certification because class
 7   proceedings are superior to all other available methods for the fair and efficient
 8   adjudication of this controversy given that joinder of all parties is impracticable. The
 9   damages suffered by the individual members of the Class will likely be relatively small,
10   especially given the burden and expense of individual prosecution of the complex litigation
11   necessitated by Defendant’s actions. Thus, it would be virtually impossible for the
12   individual members of the Class to obtain effective relief from Defendant’s misconduct.
13   Even if members of the Class could sustain such individual litigation, it would still not be
14   preferable to a class action, because individual litigation would increase the delay and
15   expense to all parties due to the complex legal and factual controversies presented in this
16   case. By contrast, a class action presents far fewer management difficulties and provides
17   the benefits of single adjudication, economy of scale, and comprehensive supervision by
18   a single court.
19
                                 FIRST CAUSE OF ACTION
20                                Violation of 47 U.S.C. § 227
                           (On Behalf of Plaintiff and the ATDS Class)
21

22          21.    Plaintiff repeats and realleges the allegations of paragraphs 1 through 20 of
23   this complaint and incorporates them by reference.
24          22.    Defendant and/or its agents transmitted text messages to cellular telephone
25   numbers belonging to Plaintiff and the other members of the ATDS Class using an
26   automatic telephone dialing system.
27

28
                                                   6
                                    CLASS ACTION COMPLAINT
                Case 4:20-cv-00145-RM Document 1 Filed 04/05/20 Page 7 of 8




 1           23.   These solicitation text messages were sent without the consent of Plaintiff
 2   and the other members of the ATDS Class.
 3           24.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), and as a
 4   result, under 47 U.S.C. §§ 227(b)(3)(B)-(C), Plaintiff and members of the ATDS Class are
 5   entitled to a minimum of $500 and a maximum $1,500 in damages for each violation.
 6                                      PRAYER FOR RELIEF
 7           WHEREFORE, Plaintiff Stewart, individually and on behalf of the Class, prays
 8   for the following relief:
 9      a)      An order certifying this case as a class action on behalf of the Class as defined
10   above, and appointing Plaintiff as the representative of the Class and her counsel as Class
11   Counsel;
12      b)      An award of actual and/or statutory damages and costs;
13      c)      An order declaring that Defendant’s actions, as set out above, violate the
14   TCPA;
15      d)      An injunction requiring Defendant to cease all unsolicited text messaging
16   activity, and to otherwise protect the interests of the Class; and
17      e)      Such further and other relief as the Court deems necessary.
18                                     JURY TRIAL DEMAND
19              Plaintiff requests a jury trial.
                                                   Respectfully Submitted,
20

21                                                 APRIL STEWART, individually and on
                                                   behalf of those similarly situated individuals
22
     Dated: April 5, 2020                          /s/ Nathan Brown
23
                                                   Nathan Brown (SBN: 033482)
24                                                 Nathan.Brown@BrownPatentLaw.com
                                                   BROWN PATENT LAW
25                                                 15100 N 78th Way Suite 203
26                                                 Scottsdale, AZ 85260
                                                   Telephone: (602) 529-3474
27
                                                   Robert Ahdoot
28
                                                      7
                                      CLASS ACTION COMPLAINT
     Case 4:20-cv-00145-RM Document 1 Filed 04/05/20 Page 8 of 8



                               rahdoot@ahdootwolfson.com
 1
                               AHDOOT & WOLFSON, PC
 2                             10728 Lindbrook Drive
                               Los Angeles, CA 90024
 3                             Telephone: (310) 474-9111
 4
                               Avi R. Kaufman
 5                             kaufman@kaufmanpa.com
                               KAUFMAN P.A.
 6                             400 NW 26th Street
 7                             Miami, FL 33127
                               Telephone: (305) 469-5881
 8
                               Attorneys for Plaintiff and the putative Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                  8
                      CLASS ACTION COMPLAINT
